NUMBER 13-09-00662-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE FATIH OZCELEBI, M.D.
 

On Relator's Petition for Writ of Mandamus 
and Emergency Motion for Stay
 

MEMORANDUM OPINION

Before Justices Rodriguez, Garza, and Benavides
Memorandum Opinion Per Curiam

	Relator, Fatih Ozcelebi, M.D., filed a petition for writ of mandamus requesting that
this Court direct respondent, the Honorable Jaime J. Palacios, presiding judge of the
County Court at Law No. 2 of Hidalgo County, Texas, to set aside his "Order Granting
Special Exceptions" dated February 16, 2006, and his "Supplemental Order Compelling
Production of Documents and Deposition Appearance and Order Granting Plaintiffs' Motion
and Supplemental Motions for Sanctions Against Fatih Ozcelebi" dated January 13, 2009. 
Relator also filed an "Emergency Motion for Stay" requesting that we order all underlying
proceedings stayed until such time as his petition may be fully considered.
	On December 11, 2009, we ordered the real parties in interest, K.V. Chowdary,
M.D., individually and as representative of Valley Gastroenterology Clinic, P.A., and Valley
Gastroenterology Clinic, P.A., to file any response to relator's petition and emergency
motion with this Court on or before December 21, 2009.  The real parties in interest filed
a response brief on December 22, 2009; however, they did not file any motion for
extension of time to file a response brief or any motion for leave to file an untimely
response brief.  Nevertheless, in our sole discretion, we choose to consider the untimely
response filed by the real parties in interest.  On January 6, 2010, relator filed a reply brief.
	Having reviewed and fully considered relator's petition and motion, the response
thereto filed by the real parties in interest, and relator's reply, this Court is of the opinion
that relator has not shown himself entitled to the relief sought and that the petition and
motion should be denied.  Accordingly, relator's petition for writ of mandamus and
emergency motion for stay are DENIED.

								PER CURIAM

Delivered and filed the 
8th day of January, 2010.